Citation Nr: 1146095	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  02-21 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent prior to February 10, 2011, and 70 percent thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from April 1968 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection and assigned an initial 30 percent rating for PTSD, effective from October 20, 2003.  In an August 2005 rating decision, the RO increased the rating to 50 percent, effective from the date of the grant of service connection.  

This case was last brought before the Board in October 2010, at which time the claim was remanded for further development.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.

In an April 2011 rating decision, the RO increased the rating to 70 percent, effective from February 10, 2011.  As such, the issue is as noted on the title page.  

In May 2011, the Veteran submitted a claim for a total disability evaluation based upon individual unemployability (TDIU).  However, the Board observes this issue has not yet been adjudicated by the RO and, thus, is not currently before the Board.  As such, this issue is REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  Prior to February 10, 2011, the Veteran's PTSD was manifested by a depressed mood, chronic sleep impairment, irritability and some difficulty maintaining effective social relationships, with GAF scores ranging from 52 to 85, representing no more than mild to moderate symptomatology.

2.  As of February 10, 2011, the Veteran's PTSD is manifested by a depressed and anxious mood with paranoid ideation, obsessive and ritualistic behavior, irritability and mild to moderately impaired memory, with a GAF score of 55, representing moderate symptomatology.


CONCLUSION OF LAW

The criteria for an initial evaluation for PTSD in excess of 50 percent prior to February 10, 2011, and 70 percent thereafter, have not been met. 38 U.S.C.A. §§ 1155 , 5107(b) (West 2002); 38 C.F.R. §§ 4.3 , 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the Veteran was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded and an initial rating and effective date were assigned.  He was provided notice how to appeal that decision, and he did so.  He received additional notice in August 2005, January 2007 and June 2009.  The Veteran's claim was subsequently readjudicated, most recently in an April 2011 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

Service treatment records are associated with claims file.  All post-service VA and private treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was afforded VA examination in February 2004 and February 2011 for his PTSD.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  The Board finds the February 2011 examination is adequate for the purposes of rating the Veteran's PTSD, as it involved a review of the Veteran's pertinent medical history as well as an examination of the Veteran, and provides a review of relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As a final note, the Board again observes the instant case was previously remanded by the Board in October 2010 for additional development.  Specifically, the Board determined that the Veteran should be provided a VA examination to determine the current severity of his service-connected PTSD.  As noted above, the Veteran was provided a VA examination in February 2011 to determine the severity of his PTSD, which the Board has found to be adequate for rating purposes.  As such, the Board finds there has been substantial compliance with the October 2010 remand, and adjudication of the instant claims may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence .  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been assigned an initial evaluation of 50 percent prior to February 10, 2011, and 70 percent thereafter, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

Under this diagnostic code, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2011).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

I. Increased Evaluation Prior to February 10, 2011

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran's PTSD does not meet the criteria for an initial evaluation in excess of 50 percent at any time prior to February 10, 2011.  In this regard, VA and private treatment records and a February 2004 VA contract examination report indicate that the Veteran's PTSD is characterized as no more than moderate, manifested by a depressed, chronic sleep impairment with frequent nightmares, irritability and some difficulty maintaining effective social relationships, with GAF scores ranging from 52 to 85, representing no more than mild to moderate symptomatology.  As will be discussed in more detail below, such symptoms indicate some occupational and social impairment; however, they do not warrant a disability rating in excess of 50 percent.

The Board observes that a higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology most closely approximated a 70 percent evaluation or higher during this period.  In this regard, the Board notes that the Veteran's medical records do not contain evidence which supports a finding that he suffered from frequent panic attacks or obsessive rituals.  While the February 2004 VA contract examination report reflects the Veteran reported nightmares and flashbacks, the evidence does not indicate the Veteran suffers from near-continuous panic or panic attacks once a week, consistent with a higher evaluation.  The February 2004 VA contract examination report indicates the Veteran experienced no hallucinations or delusions, and a May 2006 VA treatment records notes the Veteran did not suffer from psychotic features.  See also, e.g, January 2003 psychiatric evaluation.

With respect to memory loss, a symptom congruent with higher evaluations, the February 2004 VA contract examination report indicates the Veteran's remote, recent and immediate memory to be intact.  See also June 2005 VA mental health note.  Finally, no mention is made in the competent evidence of record of any obsessional rituals congruent with a higher evaluation prior to February 10, 2011.

Higher ratings also take into account the inability to attend to basic personal appearance and hygiene, speech impairment, and impaired thought and judgment.  The Board notes the Veteran has consistently presented as well-groomed and with good hygiene prior to February 10, 2011.  See, e.g., February 2004 VA contract examination report, VA treatment records dated June 2005, May 2006, December 2007, June 2008 and January 2009.  Finally, the record prior to February 10, 2011, consistently indicates the Veteran to be oriented in all spheres with thought and judgment intact.

With regard to the Veteran's ability to establish and maintain personal relationships, the Board notes a September 2009 VA psychiatry notes indicates the Veteran suffers from some relationship difficulties with his wife.  However, the Board observes the Veteran has been married to his current spouse since 1974, a period of over 30 years.  Thus, the Board concludes that although the Veteran may have some relationship difficulties with his wife, and particularly with society as a whole, he is capable of maintaining successful relationships.  Therefore, the Veteran's impairment in this area was not significant enough to warrant a 70 percent rating prior to February 10, 2011.

Finally, the Board observes higher evaluations contemplate suicidal and homicidal ideation or a persistent danger of hurting himself or others.  While a February 2007 VA physician note indicates the Veteran felt a desire to run over pedestrians with his car, the evidence consistently indicates the Veteran did not experience active suicidal or homicidal intent at any point prior to February 2007.  See, e.g., February 2004 VA contract examination report, February 2007 and January 2009 VA treatment records.

Also of record is the Veteran's GAF scores.  As noted above, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter, 8 Vet. App. at 242.  The higher the score, the better the functioning of the individual.  The Veteran's GAF scores have fluctuated greatly throughout period prior to February 10, 2011.  For instance, a January 2004 assessment notes a GAF score of 52, while the February 2004 VA contract examination report notes a GAF score of 58-59.  However, the Board notes that VA treatment records dated June 2005 through September 2009 note GAF scores ranging from 69 to 85.  

GAF scores ranging between 71 and 80 indicates symptoms which, if present, are transient and expectable reactions to psychosocial stressors, whereas GAF scores between 81 and 80 indicate absent or minimal symptomatology, with good functioning in all areas.  GAF scores ranging between 61 and 70 are warranted when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  Finally, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

In considering the Veteran's GAF scores as noted above, the Board observes these scores indicate the Veteran suffers, at worst, "moderate" symptomatology associated with PTSD prior to February 10, 2011.  The Board acknowledges the Veteran experiences some symptoms congruent with a higher evaluation, for example transient homicidal ideation.  See, e.g., February 2007 VA physician note.  However, in viewing the evidence of record in its entirety, to include GAF scores recorded throughout the appeal period, the Board finds that the Veteran's overall disability picture most closely approximate that contemplated by a 50 percent evaluation throughout the period prior to February 10, 2011.

In sum, the evidence of record demonstrates that, prior to February 10, 2011, although the Veteran reports some irritability and avoidance issues, there is no evidence of any physical outbursts, nor does he report a lack of self-control with respect to his anger.  The record also demonstrates that he was able to function independently during this period, and had no delusions, panic attacks, obsessional rituals, or cognitive impairment.  He did, however, exhibit a depressed mood with chronic sleep impairment and nightmares.

Overall, the Board concludes that the evidence discussed above, to include the GAF scores, supports no more than a 50 percent rating during the appeal period.  The Board acknowledges that the evidence of record demonstrates that the Veteran demonstrates some moderately severe symptoms such as irritability and difficulty establishing and maintaining effective work relationships, but his overall disability picture does not more closely approximate occupational and social impairment with deficiencies in most areas and does not warrant a higher rating in excess of 50 percent. 

In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an initial evaluation higher than 50 percent prior to February 10, 2011, and therefore, does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Increased Evaluation as of February 10, 2011

The Veteran's service-connected PTSD has been assigned an initial evaluation of 70 percent as of February 10, 2011.  See April 2011 rating decision.  Based on a VA examination conducted on this date, the Veteran's PTSD was assigned an evaluation of 70 percent based on symptomatology including anxiety, depression, obsessive/ritualistic behavior, memory impairment, irritability and anger outbursts, with a GAF score of 55.  

After reviewing the evidence of record, the Board finds that an evaluation in excess of 70 percent is not warranted as of February 10, 2011.  As noted above, a 100 percent evaluation contemplates total occupational and social impairment due to such symptoms as an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, as well as a disorientation to time or place.  However, the February 2011 VA examination report notes the Veteran presented clean and was neatly groom and appropriately dressed.  Further, the February 2011 VA examination report notes the Veteran oriented as to time, person and place.  

In addition, while the Veteran does suffer from some paranoid ideation, the February 2011 VA examination report indicates he does not suffer from delusions or hallucinations, and does not exhibit inappropriate behavior.  Finally, the February 2011 VA examination report notes the Veteran does not suffer from suicidal or homicidal ideation and, while he does suffer from some mild to moderate memory loss, there is no indication of memory loss for names of close relatives, own occupation, or own name.

As a final note, the Board observes that the veteran's GAF score of 55, representing moderate symptoms, when viewed with the symptomatology as reflected in the February 2011 VA examination report, also fails to support the assignment of a 100 percent disability evaluation.

Overall, the Board concludes that the evidence discussed above, to include the GAF scores, supports no more than a 70 percent rating during the period as of February 10, 2011.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an initial evaluation higher than 70 percent as of February 10, 2011, and therefore does not apply.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

III. Additional Considerations

The Board acknowledges the Veteran's contentions that his service-connected PTSD warrants an increased evaluation throughout the appeal.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2011).

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

An increased initial evaluation for PTSD in excess of 50 percent prior to February 10, 2011, and 70 percent thereafter, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


